Citation Nr: 1415973	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-22 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right foot hallux valgus and hammertoes.  

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD), lumbar spine disability.

3.  Entitlement to a compensable rating for tinea pedis.

4.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for a period of convalescence due to right foot surgery.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to April 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in August 2010, a statement of the case was issued in July 2011, and a substantive appeal was received in August 2011.

The appeal is being REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

One of the issues on appeal is entitlement to a temporary total rating under 38 C.F.R. § 4.30 for a period of convalescence from right foot surgery.  The RO has denied on the basis that the surgery was for nonservice-connected hallux valgus and hammertoes.  The Veteran is service-connected for pes planus.  Neither the Veteran nor his representative have articulated any clear contentions, but it would seem that by filing a claim for a temporary rating based on surgery for nonservice-connected disabilities that the Veteran if implicitly filing a claim of service connection for the hallux valgus and hammertoes.  Appropriate VCAA notice and development is necessary followed by formal RO adjudication of this new claim.  The temporary total rating issue must be deferred pending the RO's determination on the new service connection claim. 


Regarding the claims for increased ratings for lumbar spine disability and tinea pedis, the Veteran was last afforded a VA examination to assess the current severity of these disabilities in February 2010.  In the interim, his attorney has suggested that the prior examinations were inadequate.  The Veteran's attorney has not articulated any specific perceived deficiencies, and under such circumstances the Board would normally not direct new examinations.  However, in view of the need to return the case to the RO for additional actions as discussed, the Board believes that more current examinations are appropriate.  

The claim for a TDIU rating is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  It must be reconsidered when the development sought on the other matters is completed, and they are readjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran with appropriate VCAA notice in connection with the new service connection claim for hallux valgus and hammertoes.

2.  The RO should then develop the newly raised claim, including obtaining all identified medical records, and scheduling a VA examination with nexus opinion if necessary.

3.  The RO should then adjudicate the claim of service connection for hallux valgus and hammertoes.  The Veteran and his representative should be notified of the decision and furnished notice of appellate rights and procedures, including the need to file a timely notice of disagreement if he wished to appeal from that determination.

4.  The Veteran should thereafter be scheduled for an appropriate VA examination(s) to determine the current severity of his service-connected lumbar spine disability and service-connected tinea pedis.  It is imperative that the claims folder be reviewed in conjunction with the examination(s).  The examiner(s) should report examination findings in accordance with applicable rating criteria. 
 
5.  After completion of the above, the RO should review the expanded record and readjudicate the low back, tinea pedis, temporary total rating, and TDIU issues.  The Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board if in order for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



